LAMB &
L=-3| BARNOSKY,LLP

* ATTORNEYS AT LAW

534 BROADHOLLOW RoaD, SUITE 210
PO Box 9034

MELVILLE, NY 11747-9034

(631) 694.2300 © Fax: (631) 694.2309

SERVICE BY FAX, EMAIL OR OTHER FORMS OF
ELECTRONIC COMMUNICATION NOT ACCEPTED

March 18, 2020

By Overnight Mail

Justin Reilly, Esq.

Neil H. Greenberg & Associates, P.C.
4242 Merrick Road

Massapequa, NY 11758

Re: Smith v. County of Suffolk
Docket No. 16-CV-2951 (JFB)(AYS)

 

Dear Mr. Reilly:

RICHARD K, ZUCKERMAN
PARTNER

DIREGT DIAL: (631) 414.5808
Direct FAx: (631) 464.3846
RKZ@}LAMBBARNOSKY.COM

As you know, we are co-counsel to Suffolk County. Enclosed for service is the County’s
Offer of Judgment pursuant to Fed. R. Civ. P. 68. Consistent with that Rule, in the event that the
plaintiffs do not accept this offer by the end of business on April 2, 2020, the offer will be

deemed withdrawn and of no further force or effect.
If you have any questions about it, please contact me.

y yours,

Venn yf)
usfacd Jou

Richard K. Zuckerman
RKZ/mjm
ce: Michael J. Petra, Esq.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DAVID SMITH, DAWN RUGGIERO, and
JODI PAGEL, Individually, and on behalf of all

others similarly situated,
Plaintiffs,
-against-
COUNTY OF SUFFOLK,
Defendant.

 

TO: Justin M. Reilly, Esq.

NEIL H. GREENBERG & ASSOCIATES, P.C.

Attorneys for Plaintiff
4242 Merrick Road
Massapequa, New York 11758

x

Docket No. 16-CV-2951
(JFB)(AYS)

OFFER OF JUDGMENT
PURSUANT TO FED. R.
CIV. P. 68

PLEASE TAKE NOTICE that the above-named defendants, pursuant to Federal Rule

of Civil Procedure 68, hereby offer to allow judgment to be entered against them in the amount

of $400,000, to be paid by the defendant in full and final resolution of all claims and issues

raised in plaintiffs’ complaint and asserted against the defendant, including but not limited to

attorneys” fees and costs accrued through the date of plaintiffs’ acceptance of this offer. This

offer is not to be construed as any admission of fault on the part of the defendant.

Dated: Melville, New York
March 18, 2020

LAMB & BARNOSKY, LLP

Yd Ly) r L . t oy, {f
Richard K. i ickerman
Matthew J.ehnert

Attorneys for Defendant County of Suffolk

534 Broadhollow Road, Ste. 210

P.O. Box 9034

Melville, New York 11747-9034
(631) 414-5808
Lynne Bizzarro, Esq.

Suffolk County Law Department
Attorneys for Defendant County of Suffolk
H. Lee Dennison Building

100 Veterans Memorial Highway
Hauppauge, New York 11788

(631) 853-4049
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK.

x

DAVID SMITH, DAWN RUGGIERO, and JODI PAGEL, 16-CV-2951 (ENV\(AYS)
Individually, and on behalf of all others similarly situated,

 

Plaintiffs,
-against-

COUNTY OF SUFFOLK,

 

 

J, David Smith, hereby accept Defendant County of Suffolk’s Rule 68 Offer of Judgment

attached hereto.

Dated: March 23, 2020

 
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

DAVID SMITH, DAWN RUGGIERO, and JODI PAGEL, 16-CV-2951 (ENV)
(AYS)

Individually, and on behalf of all others similarty situated,

 

Plaintiffs,
~against-
COUNTY OF SUFFOLK,

Defendant.
x.

 

PLAINTIFFS’ ACCEPTANCE OF DEFENDANT’S RULE 68 OFFER OF
JUDGMENT

I, Dawn Ruggiero, hereby accept Defendant County of Suffolk’s Rule 68 Offer of

Judgment attached hereto.
Dated: March 23,2020 AA, i,
teu WV pe 2
DAWN RUGGIERO
UNITED STATES DISTRICT COURT
BASTERN DISTRICT OF NEW YORK

 

DAVID SMITH, DAWN RUGGIERO, and JODI PAGEL, * J6-CV-2951 (ENV)(AYS)
Individually, and on behalf of all others similarly situated,
Plaintiffs,
-against-
COUNTY OF SUFFOLK,
Defendant.

 

 

I, Jodi Pagel, hereby accept Defendant County of Suffolk's Rule 68 Offer of Judgment
attached hereto.

Dated: March 23, 2020

 
